· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November. I, 1987)
                                      v.

                            Manuel SalazarcColin                                 Case Number: 3:19-mj-22305

                                                                                 Bridget Kennedy
                                                                                 Defendant's Aitorfley


 REGISTRATION NO. 85609298

.THE DEFENDANT:
  l2Sl pleaded guilty to count(s) 1 of Complaint
                                            ~~~-'-~~~~~~~~~~~~~~~~~~~~~~~~-



  0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                        Nature of Offense                                                          Count Number(s)
 8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1

  0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




  O Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                                  dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                      I~' TIME SERVED                      0

  IZl Assessment: $10 WAIVED l2Sl Fine: WAIVED
  l2Sl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                             charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, June 6, 2019
                                                                               Date of Imposition of Sentence



                                                                               ~ARRYM
                            L_./'
                     __ ;{C_.c"': / )
                  --···r        1 ,
  Received        /i            -~
                ·DUSM                                                                              KURREN
                                                                               UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                         3: 19-mj-22305
